Voto particular disidente emitido por el
Juez Presidente Señor Hernández Denton,
al cual se une la Juez Aso-ciada Señora Rodríguez Rodríguez.
Disentimos de la decisión tomada hoy por este Tribunal al ordenar la certificación del caso de autos y paralizar el Escrutinio General relacionado con las primarias del Par-tido Nuevo Progresista y el Partido Popular Democrático, celebradas el 18 de marzo de 2012.
El 27 de marzo de 2012, la Comisión Estatal de Eleccio-nes (C.E.E.) ordenó, mediante la Resolución CEE-RS-12-21, un “Escrutinio General y recuento de ley instituciona-lizado” con el propósito de atender serios cuestiona-mientos sobre la validez de los resultados de las referidas primarias. Insatisfecho, el Partido Nuevo Progresista soli-citó a la C.E.E. que, durante dicho escrutinio general, se permitiera a sus observadores verificar en las listas de electores las firmas y la cantidad de votantes de los cole-gios electorales.
En respuesta, el 30 de marzo de 2012, la C.E.E. denegó la petición del Partido Nuevo Progresista mediante la Re-solución CEE-RS-12-23, por entender que conceder acceso a las listas de electores violaría el derecho a la intimidad de estos.
Todavía inconforme, el Partido Nuevo Progresista acu-dió ante el Tribunal de Primera Instancia y solicitó la re-visión de la Resolución CEE-RS-12-23. Así las cosas, dicho tribunal citó a una vista para el miércoles, 11 de abril de 2012. Acto seguido, el Partido Nuevo Progresista acudió ante nos en la tarde de ayer, 2 de abril de 2012, y en menos de veinticuatro horas, una mayoría de este Tribunal ha *287paralizado el Escrutinio General, ha certificado el caso para atenderlo directamente y ha concedido a las partes un solo día laborable para expresarse sobre los méritos de las controversias que presenta el recurso.
Entendemos que no se justifica que este Tribunal, a des-tiempo, impida que un procedimiento judicial siga su trá-mite ordinario ante el Tribunal de Primera Instancia, diri-gido a revisar la resolución en controversia y determinar si procede conceder el remedio solicitado por el Partido Nuevo Progresista. Esto es, que se permita que los obser-vadores de todos los partidos tengan acceso a las listas de los electores que emitieron su voto y que se realice el es-crutinio desde el Precinto Núm. 1 hasta el Precinto Núm. 110.
Con su proceder, una mayoría de este Tribunal impide que el foro llamado a recibir las alegaciones y la evidencia examine detenidamente unas controversias que atañen importantes derechos constitucionales incluyendo el dere-cho a la intimidad de los electores, el derecho a la libre asociación y el derecho al voto. En este caso, no se han celebrado vistas y no se ha recibido prueba alguna sobre las imputaciones del peticionario ni sobre la invalidez de la actuación de la C.E.E. En cambio, este Foro pretende cele-brar una vista evidenciaría de escasamente treinta minu-tos por parte para exponer sus argumentos. Por consi-guiente, el procedimiento expedito que se procura seguir impide que este tribunal cuente con el beneficio de un ex-pediente completo sobre el cual emitir una decisión.
Sin duda, este trámite apresurado no abona al clima de confianza y certeza que reclama el país de sus procesos democráticos. Por todo lo anterior, denegaríamos el auto de certificación y permitiríamos que los procedimientos conti-núen su trámite ordinario ante el Tribunal de Primera Instancia.